Title: To Alexander Hamilton from Thomas Mifflin, [9 November 1791]
From: Mifflin, Thomas
To: Hamilton, Alexander



[Philadelphia, November 9, 1791]
Sir,

It gave me great pleasure to receive the report of the Comptroller General of this State, upon the Business of the Lake Erie purchase; from which it appears, that the Comptroller General of the United States has concurred with him, in fixing the Consideration money of that purchase at 151, 640²⁵⁄₁₀₀ Dollars, and in the mode of payment. I have, therefore, referred the papers to the Attorney General of Pennsylvania, with instructions to confer with you, on the proper conveyances to be made; and, as soon as they are compleated, you will receive a warrant, in favor of the Treasurer of the United States, for the above sum. Let me request, that you will be so good as to expedite this last Act of negociation; and believe me to be, with great Respect,
Sir,   Your most Obedient Servant

Thomas Mifflin.
Philadelphia, 9th. November 1791.
To Alexander Hamilton, Esquire, Secretary of the Treasury,of the United States.

